DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim 1 claims "derivatives" of cobalt-acacen. The metes and bounds of the claimed "derivatives" are indefinite. It is noted, that when coupled with the claimed properties, it may raise an issue of undue experimentation to determine which of the "derivatives" and after what process treatments exhibit the claimed properties.
The parenthetical expressions recited in the claim 1 should be removed, and the spacing between words should be corrected because it is unclear whether the limitations following the phrase in the parenthetical are part of the claimed invention. See MPEP § 2173.05(d).
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuhata et al. (Journal of Coordination Chemistry, 2014, 67(8), 1361-1366).
Regarding claim 1, Okuhata et al. teach ionic liquid [Co(acacen)-1-butylimidazole bis(trifluoro methane sulfonyl)imide (Tf2N) complex 2 having the structure as shown below (Abstract):

    PNG
    media_image1.png
    218
    316
    media_image1.png
    Greyscale

As we see above, the Co-acacen complex 2 taught by Okuhata et al. corresponds to the instant claimed formula (1), wherein R1a=R1b=R2=R3=H, the ionic ligand is 1-butylimidazole, counter ion is Tf2N.
The preamble phrase of "having an oxygen absorbing ability” recites in claims 1-9 are interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Okuhata et al. and  et al. teach the same composition as the instant claims, the resulting ionic liquid cobalt-acacen would expect to be capable of having an oxygen absorbing ability as per applicant claims 1-3, 5-6 and 8-9. Therefore it meets the claim limitations.
Regarding claims 2-3 and 5-6, as discussed above, the ionic liquid ligand is 1-butylimidazole which is a secondary amine having 4 carbon atoms with counter ion bis(trifluoro methane sulfonyl)imide (Tf2N) as the instant claims.
Regarding claim 8, a product-by-process limitation of “…obtained through a dehydration condensation reaction…” of claim 8 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claim 9, since the references of Okuhata et al. teach all of the claimed reagents, composition and method of making an aqueous solution, the physical properties of the resulting composition (i.e., an oxygen absorbing ability having a viscosity lower than 1000 mPa.s, etc.)  would be inhered follow as set forth in MPEP 2112.01(II).[1] 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhata et al. as applied to claim1 above, and further in view of Nakanishi et al. (US 2019/0001260 A1).
Regarding claim 4, although Okuhata et al. do not specific disclose the ionic liquid is an N-methyl amino acid as per applicant claim 4, Nakanishi et al. teach a liquid Co-complex containing N-methylglycine ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine N-methylglycine taught by Nakanishi et al. in the ionic C-acacen complex taught by Okuhata et al. to obtain the invention as specified in the claim 4, motivated by the fact that it has the lowest molecular weight by taking the steric effect upon coordination into account ([0062]).
Since both of  Okuhata et al. and Nakanishi et al. teach ionic liquid Cobalt complexes, one would have a reasonable expectation of success.
Regarding claim 7, although Okuhata et al. do not specific disclose phosphonium cation as per applicant claim 7, it is known the ionic liquid cation including imidazolium (Okuhata et al., Abstract and Nakanishi et al. [0076]) and phosphonium (Nakanishi et al. [0076]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute imidazolium taught by Okuhata et al. with phosphonium taught by Nakanishi et al to obtain the invention as specified in the claim 7 as an alternation cation and would expect to achieve the same results.
Since both of  Okuhata et al. and Nakanishi et al. teach ionic liquid Cobalt complexes, one would have a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).